UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-4427



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


CUAUHTEMOC VILLA,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Sr.,
Senior District Judge. (1:06-cr-00434-WLO-1)


Submitted:   November 15, 2007        Decided:    November 21, 2007


Before WILLIAMS, Chief Judge, and MOTZ and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


C. Scott Holmes, BROCK, PAYNE & MEECE, P.A., Durham, North
Carolina, for Appellant. Sandra Jane Hairston, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Cuauhtemoc Villa appeals his conviction and the seventy-

month sentence imposed after he pleaded guilty to one count of

conspiracy to distribute more than five kilograms of cocaine, in

violation of 21 U.S.C. §§ 846, 841(b)(1)(A) (2000).                  On appeal,

counsel filed an Anders1 brief, in which he states there are no

meritorious issues for appeal, but questions whether the sentence

was reasonable.      Villa was advised of his right to file a pro se

supplemental brief but has not filed a brief.             We affirm.

              We review a district court’s sentence for reasonableness.

United States v. Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005).

“Consistent with the remedial scheme set forth in United States v.

Booker, 543 U.S. 220 (2005), a district court shall first calculate

(after    making    the   appropriate   findings     of      fact)   the    range

prescribed by the guidelines.”        Hughes, 401 F.3d at 546.             Counsel

does not assert that the district court erred in determining the

applicable Guidelines2 range, and our review of the record reveals

no error.      Next, the district court must consider the Guidelines

range    in   conjunction   with   other    relevant      factors    under    the

Guidelines and 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2007), and

impose    a   sentence.     “A   sentence   within     the    proper   advisory

Guidelines range is presumptively reasonable.”               United States v.


     1
        Anders v. California, 386 U.S. 738 (1967).
     2
        U.S. Sentencing Guidelines Manual (2006).

                                    - 2 -
Johnson, 445 F.3d 339, 341-42 (4th Cir. 2006); see Rita v. United

States, 127 S. Ct. 2456 (2007) (upholding presumption). If a court

imposes a sentence outside the Guidelines range, the court must

state its reasons for doing so.    Hughes, 401 F.3d at 546.     The

sentence must be “within the statutorily prescribed range and . . .

reasonable.”   Id. at 546-47 (citations omitted).    In this case,

Villa was sentenced below the applicable statutory range but within

the Guidelines range that resulted after application of the safety

valve provisions of USSG §§ 2D1.1(b)(9) and 5C1.2.      We conclude

that his sentence is reasonable.

          In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.       We

therefore affirm Villa’s conviction and sentence.       This court

requires that counsel inform Villa, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Villa requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.     Counsel’s

motion must state that a copy thereof was served on Villa.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           AFFIRMED


                              - 3 -